In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-915V
                                       Filed: July 18, 2017
                                       Not for Publication

*************************************
JOHN GREIDER,                                 *
                                              *
               Petitioner,                    *
                                              *
 v.                                           *      Attorneys’ fees and costs decision;
                                              *      respondent does not object
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Diana L. Stadelnikas, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On August 1, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”), alleging that influenza vaccine
administered on November 5, 2013 caused him to develop Parsonage-Turner syndrome. On May
30, 2017, the undersigned issued a decision dismissing the case.

        On July 17, 2017, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests $14,104.20 in attorneys’ fees and $1,045.83 in costs, for a total of $15,150.03.
In compliance with General Order #9, petitioner filed a signed statement saying he incurred no
out-of-pocket expenses. Respondent noted that his lack of objection “should not be construed as

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
an admission, concession, or waiver as to any of the matters raised by petitioner’s request for
attorneys’ fees and costs, including but not limited to the hourly rates requested, the number of
hours billed, or the other litigation related costs.” Mot. at 2.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition, the
undersigned GRANTS petitioner’s application for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total amount of $15,150.03 as a lump sum in
the form of a check payable jointly to petitioner and Maglio Christopher and Toale, PA.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 18, 2017                                                       s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2